That Paddock had the title to the property sought to be recovered by the plaintiff is not questioned. It may also be assumed that proceedings under the insolvent laws of this State had been commenced, and had so far proceeded as that Paddock was directed to make an assignment of all his property to the plaintiff for the benefit of all his creditors, and this was done, and it most certainly passed all the title that Paddock then had to the property.
Neither Paddock nor any one apparently concerned in his estate make any objection to the proceedings resulting in the conveyance, and it seems to me very clear that by the production of this deed the plaintiff established a prima facie title to the premises and it should have been received in evidence.
If the defendants had any right to the property, or were in any position to question any of the proceedings in insolvency they should have been compelled to show the fact.
A new trial should be granted.
All concur.
Judgment reversed.